TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2022



                                     NO. 03-22-00066-CV


                                 R. K. S. and I. M., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 3, 2022. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.